SECOND AMENDMENT TO THE


AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

        This Second Amendment (this “Second Amendment”) to the Amended and
Restated Development and License Agreement dated effective as of February 13,
2003, as amended (the “Agreement”) is made and entered into effective as of
December 21, 2007, by and between The Gillette Company, a Delaware corporation
(“The Gillette Company,” and collectively with its Affiliates, “Gillette”), and
Palomar Medical Technologies, Inc., a Delaware corporation (“Palomar Medical
Technologies, Inc.,” and collectively with its Affiliates, “Palomar”). Gillette
and Palomar are sometimes referred to herein individually as a “party” and
collectively as the “parties.”


W I T N E S S E T H:

        WHEREAS, Gillette and Palomar are entering into this Second Amendment to
amend the Agreement on the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the parties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

Section 1. Capitalized terms used without definition in this Second Amendment
have the meanings assigned to them in the Agreement.

Section 2. The term “Second Decision Point” as defined in Appendix A of the
Agreement is hereby deleted in its entirety and replaced with the following:

“Second Decision Point” shall mean February 29, 2008.

Section 3. Section 10.4(d) of the Agreement is hereby deleted in its entirety
and replaced with the following:

  At any time on or before the First Decision Point or the Second Decision
Point, Gillette shall have the right in its sole discretion to terminate this
Agreement in its entirety effective upon written notice to Palomar.


Section 4. Except as modified by this Second Amendment, in all other respects
the terms and conditions of the Agreement shall remain in full force and effect.

Section 5. Each party represents, warrants and covenants to the other party as
follows. Such party (i) has the power and authority and the legal right to enter
into this Second Amendment and perform its obligations hereunder, and (ii) has
taken all necessary action on its part required to authorize the execution and
delivery of this Second Amendment and the performance of its obligations
hereunder. This Second Amendment has been duly executed and delivered on behalf
of such party and constitutes a legal, valid and binding obligation of such
party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.

--------------------------------------------------------------------------------

Section 6. This Second Amendment shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without reference
to the rules of conflict of laws thereof.

Section 7. This Second Amendment may be executed in two (2) or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be executed by their duly authorized representatives.


PALOMAR MEDICAL TECHNOLOGIES, INC.   By:/s/Joseph P. Caruso           Name:
Joseph P. Caruso Title: CEO


THE GILLETTE COMPANY   By:/s/Jeffrey C. Weedman           Name: Jeffrey C.
Weedman Title: Vice President,
          External Business Development



--------------------------------------------------------------------------------